Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
12, 2018.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-18-00424-CR



                      IN RE R. B. DEBLANC, III, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              344th District Court
                           Chambers County, Texas
                          Trial Court Cause No. 11776

                        MEMORANDUM OPINION

      On May 21, 2018, relator R. B. DeBlanc, III filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
presiding judge of the 344th District Court of Chambers County to rule on relator’s
pending motions.

      To be entitled to mandamus relief, a relator must show (1) that the relator has
no adequate remedy at law for obtaining the relief the relator seeks; and (2) what the
relator seeks to compel involves a ministerial act rather than a discretionary act. In
re Powell, 516 S.W.3d 488, 494–95 (Tex. Crim. App. 2017) (orig. proceeding). A
trial court has a ministerial duty to consider and rule on motions properly filed and
pending before it, and mandamus may issue to compel the trial court to act. In re
Henry, 525 S.W.3d 381, 382 (Tex. App.—Houston [14th Dist.] 2017, orig.
proceeding).

      A relator must establish that the trial court (1) had a legal duty to rule on the
motion; (2) was asked to rule on the motion; and (3) failed or refused to rule on the
motion within a reasonable time. Id. It is relator’s burden to provide a sufficient
record to establish that he is entitled to relief. See Walker v. Packer, 827 S.W.2d
833, 839 (Tex. 1992) (orig. proceeding).
      Relator previously filed a petition for writ of mandamus, requesting the same
relief. See In re DeBlanc, No. 14-18-00317-CR, 2018 WL 2012333, at *1 (Tex.
App.—Houston [14th Dist.] May 1, 2018, orig. proceeding) (mem. op.) (not
designated for publication). We denied relator’s petition because relator had not
shown that his motions were actually pending in the trial or that his motions were
properly presented to the trial court. Id.

      Attached to relator’s current petition are the following: (1) copy of a motion
for speedy trial and request for dismissal of an indictment bearing a file stamp dated
                                             2
January 11, 2018; (2) a copy of a motion for speedy trial bearing a file stamp dated
July 18, 2017; (3) a copy of a motion for bench warrant bearing a file stamp dated
July 18, 2017. Relator has shown that his motions are pending in the trial court.

       Relator asserts that his motions have been presented to the trial court because
the district clerk is required to present all motions. Relator cites no authority in
support of his position. Filing a document with the district clerk does not impute the
clerk’s knowledge of the filing to the trial court. In re Chavez, 62 S.W.3d 225, 228
(Tex. App.—El Paso 2001, orig. proceeding). Because relator has not demonstrated
that his motions have been brought to the attention of the trial court by proper means,
the trial court is not required to consider the motions. See Henry, 525 S.W.3d at
382.

       Relator has not shown that he is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                   PER CURIAM


Panel consists of Justices Boyce, Christopher, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          3